Citation Nr: 0835448	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the spine with spondylolisthesis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1951 to February 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  The Board's review of the claims file reflects 
that the veteran reported in his substantive appeal statement 
that he was receiving disability benefits from the Social 
Security Administration.  The records of the veteran's claim 
for SSA disability benefits are not associated with the 
claims file.  These must be obtained because such evidence 
may be relevant to the claims for compensation.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991).

The Board also notes that in a written statement dated in 
October 2008, the veteran's representative requested that the 
case be remanded for the purpose of obtaining a medical 
opinion regarding whether a pre-existing back disorder was 
aggravated by service.  The Board notes that although the 
veteran was afforded a VA examination in March 2004 in which 
the diagnosis was that the veteran had congenital 
spondylolisthesis, the examination report does not contain 
any opinion regarding whether that congenital disorder was 
aggravated by service.  An addendum should be obtained to 
address that question.  





Accordingly, the case is REMANDED for the following action:

1.  The veteran's SSA disability 
benefits records should be obtained and 
associated with the claims file.  If 
these records cannot be obtained, then 
documentation of the attempts to obtain 
them should be associated with the 
claims file.

2.  Thereafter, the file (including the 
additional records) should be referred to 
the VA examiner who previously afforded 
the veteran a VA spine examination for 
the purpose of obtaining an addendum 
regarding whether the congenital spine 
disorder diagnosed on the VA examination 
increased in severity during service 
beyond the natural progress of the 
disorder. 

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




